DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edward Baba on January 19, 2022.

The application has been amended as follows: 

Claim 1: A method of treating a prostate cancer or benign prostatic hyperplasia, the method comprising: implanting one or more implants into a prostate tissue or a tissue near a prostate, wherein each of the one or more implants comprises bicalutamide having a D90 of less than 15 microns dispersed in a liquid silicone rubber g/day and 95 g/day, following any initial burst of release, for at least 6 months.

Claim 10: Cancel

Claim 17: A method of treating prostate cancer or benign prostatic hyperplasia, the method comprising implanting one or more implants into a prostate tissue or a tissue near a prostate, wherein each of the one or more implants comprises bicalutamide having a D90 of less than 15 microns dispersed in a liquid silicone rubber matrix having a Shore A hardness of at least 30 durometer, wherein the implant comprises the bicalutamide in an amount of at least 30% w/w, and wherein the total dose of the bicalutamide administered to the subject is less than 100 mg over a period of 6 months.

Claim 22: The method of claim 1, wherein the one or more implants comprise the bicalutamide in an amount of 45% w/w.

Claim 23: The method of claim 1, wherein the one or more implants comprise the bicalutamide in an amount of 60% w/w.



Claim 25: The method of claim 17, wherein the one or more implants comprise the bicalutamide in an amount of 60% w/w.

Claim 28: A method of treating a prostate cancer or benign prostatic hyperplasia, the method comprising: implanting one or more implants into a prostate tissue or a tissue near a prostate, wherein each of the one or more implants comprises bicalutamide having a D90 of less than 15 microns dispersed in a liquid silicone rubber matrix having a Shore A hardness of at least 30 durometer, wherein the implant comprises the bicalutamide in an amount of at least 30% w/w, and wherein each of the one or more implants releases bicalutamide to the prostate at a rate of between 0.6 g/day and 95 g/day, following any initial burst of release, for at least 2-years.


Declaration
The declaration under 37 CFR 1.132 filed December 21, 2021 is sufficient to overcome the rejection of claims 1-8, 10, 13, 16-17, 21-23, and 25 based upon Xu et al. in view of others. The declaration shows that the choice of silicone rubber Shore hardness is important in achieving the claimed release kinetics/duration. More importantly, the way in which the Shore hardness impacts the release rate of the bicalutamide is contrary to what would have been expected by the artisan of ordinary .



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the declaration has overcome the prior art based rejections under 35 USC 103. The prior art . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615